Citation Nr: 0602384	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) prior to 
December 27, 2001, and excess of 70 percent after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
PTSD, assigning a 50 percent rating from September 25, 2000 
(date of receipt of claim).  After the veteran perfected his 
appeal, he had a hearing before a Decision Review Officer 
(DRO) in October 2003, and the DRO subsequently assigned a 70 
percent disability rating from December 27, 2001 (date of VA 
examination).  Since the veteran perfected his appeal from 
the rating initially assigned to his disability, the Board 
will address whether he was entitled to a disability rating 
higher than 50 percent prior to December 27, 2001, as well as 
whether he is entitled to a disability rating higher than 70 
percent from that date.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the issue on appeal has been 
rephrased as shown above.

The Board notes that in February 2005, the veteran submitted 
additional evidence directly to the Board accompanied by a 
signed written waiver of the RO's initial consideration of 
this additional evidence.  




FINDINGS OF FACT

The veteran's PTSD is primarily manifested by mood 
disturbances such as depression, anxiety, feelings of anger; 
chronic sleep disturbances; difficulty with social 
interaction; lack of concentration; and increasing social 
isolation resulting in severe, but less than total, social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent 
were met from date of claim for service connection PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a disability evaluation in excess of 70 
percent have not been met at any time.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent also 
requires occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 indicates the examinee 
has some impairment in reality testing or communication or 
major impairment in several areas, such as work or school.  A 
GAF score of 21 to 30 indicates that the examinee's behavior 
is considerably influenced by delusions or hallucinations, 
has serious impairment in communication or judgment, or is 
unable to function in almost all areas of life.  

By rating decision dated in April 2002, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective September 25, 2000.  The veteran 
subsequently appealed the rating assignment; and in the April 
2004 supplemental statement of the case, the RO determined 
that a 70 percent evaluation was in order effective from the 
date of the first VA PTSD examination, December 27, 2001.

The first question is whether the criteria for a 70 percent 
rating were met prior to the December 2001 VA examination, 
and the second question is whether the criteria for a 100 
percent rating were met at any time during the appeal period.  
On the one hand, the veteran has not been suicidal, exhibited 
any obsessional rituals, or exhibited neglect of personal 
appearance and hygiene.  However, he clearly suffers from 
constant depression, anxiety, and sleep impairment as well as 
occasional thought impairment, hallucinations, lack of 
concentration, and impaired impulse control.  

Therefore, the Board supports the increased evaluation to 70 
percent.  However, it is the Board's finding that the 
effective date of the increase should be the date the veteran 
submitted his claim for VA compensation, which was September 
25, 2000.  The December 2001 VA examiner noted that over the 
prior twelve months (emphasis added), the veteran's 
psychiatric symptoms such as recurrent nightmares and 
flashbacks and distressing recollections of traumatic events 
experienced while in service had persisted.  The VA examiner 
noted that the veteran had severe PTSD.  The veteran's GAF in 
December 2001 was 40, indicating some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school.  The VA examiner noted some 
impairment in reality testing and communication and major 
impairment in social and occupational functions, in judgment, 
thinking, and mood.

The RO chose to assign the 70 percent rating from the date 
the VA examination was conducted.  That is incorrect.  From a 
legal standpoint, VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The date that VA conducted the examination (i.e., 
December 27, 2001) is not necessarily the date as of which it 
is factually ascertainable that an increase had occurred.  
Since the substance of the VA examination report concerned 
symptomatology from the veteran's PTSD present over the past 
year, it is competent medical evidence of the severity of the 
veteran's condition from that time period.  Cf. McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (. . . the date the 
evidence is submitted or received is irrelevant when 
considering the effective date of an award.)

Moreover, fairness dictates that the VA examination results 
be used to assign a disability rating from date of receipt of 
claim, as long as the remainder of the medical evidence is 
not contrary.  In this case, this clearly-decorated combat 
veteran filed his claim in September 2000, yet was not 
afforded an examination to determine the existence and 
severity of the claimed PTSD until December 2001, more than 
one year later.  It is grossly unfair to penalize him for the 
fact that VA did not provide him an examination in a more 
timely fashion.

The VA outpatient treatment records for the time period 
between the veteran's filing of his VA claim and the date of 
the VA examination do not directly contradict the VA 
examiner's conclusions and comments on the severity of the 
veteran's PTSD during this time period.  In fact, the 
psychological test scores from August 2001 and those from the 
VA examination in December 2001 were identical, indicating no 
substantial improvement or deterioration in the condition had 
occurred.  Although the outpatient psychologist interpreted 
those test scores as representing mild to moderate symptoms 
of depression, anxiety, etc., the VA examiner concluded 
identical scores, in conjunction with the findings from the 
examination, represented severe impairment.

In this case, the statements from the VA examiner as to the 
symptoms and impairment the veteran had suffered from in the 
year prior to the actual date of examination is sufficient 
to, at a minimum, place the evidence in equipoise. The Board 
is unwilling to say, with any degree of certainty, that the 
veteran did not meet the criteria for a 70 percent rating in 
the approximately 15 months between the date of his initial 
claim and the VA examination.  In the circumstances of this 
case, it is equally possible that he did, and his VA examiner 
certainly seems to feel that he did.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran met the criteria for a 70 percent 
rating for PTSD prior to December 27, 2001, the benefit of 
the doubt shall be given to the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Having reviewed the evidence in 
this case, the Board concludes that the facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.  The medical evidence establishes that it is at 
least as likely as not that the veteran was as disabled from 
PTSD in the time period before his VA examination as he was 
on that particular day.  Therefore, resolving every 
reasonable doubt in favor of the veteran, an effective date 
of September 25, 2000, (date of receipt of claim), is 
warranted for the assignment of a 70 percent rating for PTSD. 
That is, by law, the earliest date that can be granted based 
on an initial claim for compensation. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400; see Fenderson, supra.

As for whether the criteria for a 100 percent rating have 
been met at any time since the veteran filed his VA claim, 
the Board concludes it has not.  First, there is no evidence 
from the various VA examinations showing the severity of the 
disability has worsened since the initial examination in 
2001.  The VA examiner in June 2003 stated, "While [the 
veteran] reports that nothing has worsened with his PTSD, I 
am confident in my opinion that nothing is better and he has 
just as much PTSD now as he ever has.  Nothing he said 
indicates malingering as that requires an attempt to defraud 
he obviously did not bother to make."  A GAF of 55 was 
assigned.  The March 2004 VA examiner noted that the 
frequency of PTSD symptomatology was described as being daily 
and severity as being severe.  A GAF of 45 was assigned.  
Therefore, the GAF score of 40 assigned in 2001 remains the 
lowest GAF score of record, and the most recent score of 45 
in 2004 is not significantly different.    

The record, however, does not show that the veteran has total 
occupational and social impairment due to PTSD symptoms.  He 
is not employed, but consistently states he terminated his 
employment following a motorcycle accident.  Although his 
PTSD symptoms likely affected his behavior in his prior 
occupations, as he states, that impairment is sufficiently 
compensated for by the 70 percent rating.  His psychiatric 
symptoms were not so severe that they rendered him totally 
unable to work.  The private doctor's statement he recently 
submitted concerning his inability to work did not indicate 
that this was a result of psychiatric symptomatology and, in 
fact, discussed a variety of nonservice-connected conditions, 
most significantly the severe pain resulting from spinal 
disability, for which VA has denied service connection.

The veteran is also not totally socially impaired.  He 
remains married, and, again, the difficulties that he 
experiences within that and other relationships, is 
contemplated by the 70 percent rating.  He is not totally 
isolated; he still engages in some outside activities, like 
attending church, even if he does not fully participate.  He 
has never demonstrated gross impairment in thought processes 
or communication; he consistently remains alert and oriented.  
He has not demonstrated grossly inappropriate behavior, and, 
in fact, behaves appropriately during his treatment.  He is 
not in persistent danger of hurting self or others; he denies 
having suicidal and homicidal ideations.  He has maintained 
an acceptable level of personal hygiene.  He has never been 
disoriented during his VA examinations or treatment or 
demonstrated memory loss.  Hence, a 100 percent rating is not 
warranted.

Accordingly, the Board finds that the veteran met the 
requirements for a 70 percent schedular rating, but no 
higher, from the date of his claim on September 25, 2000.  
The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of a higher rating.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in February 2001, prior to 
initial adjudication of the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That letter advised the veteran what information and evidence 
was needed to substantiate the claim for service connection 
and of his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was ultimately his responsibility 
for providing VA information or evidence to support the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), he was provided with specific information as to 
why the claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC.  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
February 2001 on his service connection claim.  When his 
notice of disagreement raised a new issue (the proper rating 
to be assigned the now service-connected disability), VA was 
not required to provide additional VCAA notice.  

However, the veteran was provided additional VCAA notice in 
June 2004.  At that time, he was again asked for information 
needed to consider his claim properly, such as where he had 
received psychiatric treatment.  He did not respond or 
identify any evidence that he wanted VA to obtain.  This 
letter did notify him to submit to VA copies of any evidence 
in his possession relevant to the claim. 

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Although the last VA 
treatment records in the file are dated in 2003, the veteran 
has not indicated that he has more recently received any VA 
psychiatric treatment, such that VA is on notice of 
additional outstanding records.  The records in the file show 
that in January 2003, the veteran decided to no longer seek 
treatment for PTSD because of other, more pressing medical 
concerns; there is no indication in the record that he 
subsequently resumed outpatient psychiatric treatment.  A 
2003 request for records to the Social Security 
Administration resulted in a negative response.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations to assess the 
severity of his PTSD.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to an initial disability evaluation of 70 percent 
for post-traumatic stress disorder (PTSD) from September 25, 
2000, is granted.

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


